Felton, J.,
concurring specially. I am inclined to the view that the debt was discharged as to those creditors who were actually listed and those who had notice in time to file a claim, but that the lien of the judgment was not discharged as to property of the *496bankrupt which was not administered by the bankruptcy court. I am of the opinion that the creditors have the right to proceed as against the equity of redemption owned by the bankrupt at the time of his adjudication, regardless of notice. Those who were not listed and had no notice may proceed against the property owned by the bankrupt either before or after his discharge.